Fourth Court of Appeals
                                            San Antonio, Texas
                                      MEMORANDUM OPINION
                                                No. 04-16-00135-CR

                                               Darrell MOSQUEDA,
                                                     Appellant

                                                            v.

                                               The STATE of Texas,
                                                     Appellee

                       From the 227th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2015CR4036
                            Honorable Kevin M. O’Connell, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Luz Elena D. Chapa, Justice
                   Jason Pulliam, Justice

Delivered and Filed: December 28, 2016

MOTION TO DISMISS GRANTED, MOTION TO WITHDRAW GRANTED, DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is granted, and this appeal

is dismissed. See TEX. R. APP. P. 42.2(a). Appointed appellate counsel’s motion to withdraw is

granted. 1

                                                                  PER CURIAM
DO NOT PUBLISH

1
  No substitute counsel will be appointed. Should appellant wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of the
Texas Rules of Appellate Procedure. See id. R. 68.4.